PER CURIAM.
Defendant’s sole point on appeal is that the state failed to lay a sufficient predicate for the introduction of his confession. We have carefully reviewed the record and find that this contention is entirely without merit.
Defendant was advised of his rights and understandingly waived them. He was not intimidated, coerced or induced to confess.
The state met its burden and we conclude the defendant’s confession was voluntarily given. See Williams v. State, Fla.App. 1966, 188 So.2d 320; Reddish v. State, Fla. 1964, 167 So.2d 858.
Affirmed.
CROSS, C. J., and McCAIN and OWEN, JJ., concur.